Citation Nr: 1501291	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before a decision review officer (DRO).  The Veteran was scheduled for such in January 2013.  See December 2012 Scheduling Letter.  The Veteran did not appear for his scheduled hearing; thus, his request for a DRO hearing is deemed withdrawn. 

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is associated with his service-connected left ear hearing loss.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted with respect to the issue of entitlement to service connection for tinnitus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Merits

The Veteran contends that he has tinnitus as a result of hazardous noise exposure during service, or as secondary to his service-connected left ear hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran is competent to identify the claimed disability of tinnitus based on symptoms such as ringing in the ears, as this condition is subjective in nature and is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370 (2002).  He has reported having ringing in the ears or tinnitus several times during this appeal.  Therefore, a current disability is established. 

With regard to in-service injury or disease, the Veteran's DD-214 reflects a military occupational specialty of light wheel vehicle or power generation mechanic.  This coupled with the fact that the Veteran has been service connected for left ear hearing loss since 1985 is sufficient evidence upon which to concede that the Veteran suffered acoustic trauma during service.

The remaining question is whether there is a nexus or link between the Veteran's in-service noise exposure and his current tinnitus to establish direct service connection, or between his tinnitus and his service-connected left ear hearing loss for secondary service connection. 

The service treatment records are silent for any complaints or treatment for tinnitus.

Regarding secondary service connection, the Veteran was afforded a VA examination in May 2008.  The examiner explained that the Veteran's tinnitus does not occur often and his tinnitus is most consistent with the normal ear noises that everyone hears periodically and, as such, it is less likely as not that tinnitus is related to hearing loss.

The probative weight of the May 2008 VA examiner's opinion is minimal.  First, the examiner only discussed whether tinnitus is "related" to the Veteran's service-connected left ear hearing loss.  The examiner did not discuss whether tinnitus is aggravated by the Veteran's service-connected left ear hearing loss.   See Allen, 7 Vet. App. 439 (secondary service connection warranted where a service-connected disability aggravates another disability).   Further, the examiner stated that the noises the Veteran hears are like the noises that the general population hears and the examiner appears to rest her opinion on this finding.  However, the Veteran explained that he experiences ringing in his ears.  See January 2008 Claim.  Moreover, the examiner confirmed that the Veteran suffers from tinnitus.  See May 2008 VA Examination Report (Veteran has a history of tinnitus).  It is seemingly contradictory that the examiner would state that the Veteran has tinnitus and then explain that the Veteran hears the same types of noises that the general population hears.  Thus, the Board concludes that the May 2008 VA examiner's opinion is of limited probative value. 

The Board notes that ". . . an associated hearing loss is usually present . . ." with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may also occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  Id.  Indeed, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Cha. 85, Inner Ear.  Put another way, the cited provisions from the Merck Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  Additionally, VA's manual for adjudicating claims, known as the M21-1MR, provides that if hearing loss is service-connected, and tinnitus is a symptom of hearing loss, VA will concede that they result from the same etiology.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Paragraph 12(f).

Considering all of the evidence of record, service connection for tinnitus is warranted on a secondary basis.  As explained above, the May 2008 VA examiner's opinion regarding the etiology of tinnitus on a secondary basis is of limited probative value.  In the same breath, the examiner explained that the Veteran experiences tinnitus, but only hears the same sorts of noises that the general population hears.  The Board simply cannot reconcile these seemingly inconsistent statements.  This is further magnified by the fact that the Veteran has stated that he experiences ringing in the ears, see January 2008 Claim, and he is competent to assert that he suffers from tinnitus.  See Charles, 16 Vet. App. 370.  As discussed above, tinnitus is typically associated with preexisting hearing loss.  The Board finds that generalized medical evidence is at least in equipoise with the May 2008 VA examiner's opinion, which is of limited probative value.  As such, the benefit-of-the-doubt doctrine applies, and all reasonable doubt will be resolved in the Veteran's favor. Therefore, the evidence establishes that his tinnitus is secondary to his service-connected left ear hearing loss.  See 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for tinnitus, as secondary to service-connected left ear hearing loss, is granted.


REMAND

With regard to the Veteran's claim of service connection for right ear hearing loss, further evidentiary development is required.

The Veteran was afforded a VA examination in May 2008.  The VA examiner tendered an addendum medical opinion.  In that opinion, the examiner explained that the Veteran experienced hearing shifts in service and those shifts were related to military noise exposure.  The examiner further explained that changes in hearing since service cannot be attributed to the Veteran's military service.

The May 2008 VA examiner's opinion is inadequate for several reasons.  First, the examiner provided no actual opinion as to the likelihood that the Veteran's present right ear hearing loss is related to the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Second, the examiner appears to concede that the Veteran suffered some hearing loss in service as a result of in-service noise exposure.  The examiner also explained that the post-service hearing changes ". . . cannot be attributed to such. . . ."  The examiner's discussion is unclear.  The examiner seems to state that some hearing loss is due to in-service noise exposure, while some of the Veteran's hearing loss is not attributable to such.  Clarification is necessary as to whether the Veteran's right ear hearing loss is related to in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2008 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss is related to in-service noise exposure?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, she or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


